Citation Nr: 1611022	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.

This matter was previously before the Board in November 2012 and September 2014 when it was remanded for additional development.  Unfortunately, for the reasons discussed below, another remand is warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 19.31(b)(1) (2015), the AOJ is required to furnish a Supplemental Statement of the Case (SSOC) if the AOJ receives additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal is certified and the appellate record is transferred to the Board.  In the present case, after the most recent SSOC in January 2015, new evidence was received by the AOJ.  The evidence included a February 2015 letter from the Veteran's representative with a spreadsheet of the Veteran's bank account balances, updated payment information from the Social Security Administration (SSA) developed by the AOJ in April 2015, and an updated VA Form 21-0516-1 from the Veteran received in May 2015.  No waiver of AOJ consideration was submitted this evidence, and the claim has not been readjudicated in a SSOC subsequent to that evidence being added to the claims file.  In any event, evidence developed by the AOJ, such as payment information from SSA is not subject to waiver of AOL consideration, which applies only to evidence submitted by the appellant or his representative.  As this evidence is pertinent to the pending claim, the appeal must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration.

Additionally, the Board notes that the January 2015 SSOC indicated that because the Veteran had not submitted updated VA Forms 21-0518-1 and 21-8416, the AOJ was unable to determine, as instructed in the September 2014 remand, whether the Veteran met the requirements for a non-service connected pension benefits from December 2013 through present.  The Veteran submitted a VA Form 21-0518-1 in May 2015, but has not yet submitted an updated VA Form 21-8416.  On remand, the Veteran should be afforded another opportunity to submit a VA Form 21-8416.  Thereafter, to the extent possible, the AOJ should recalculate in writing the Veteran's countable income for each year from December 2013 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with the opportunity to complete an updated VA Form 21-8416, Medical Expense Report.  

2.  Thereafter, to the extent possible, recalculate in writing the Veteran's countable income for each year from December 2013 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for any such 12-month period.  In doing so, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2015).

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an updated SSOC, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




